FILED
                             NOT FOR PUBLICATION                            MAR 09 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 07-10568

               Plaintiff - Appellee,             D.C. No. CR-06-00914-JAT

   v.
                                                 MEMORANDUM *
 WALTER GUADALUPE PLANCARTE-
 BARRERA,
          Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     James A. Teilborg, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Walter Guadalupe Plancarte-Barrera appeals from his guilty-plea conviction

and mid-guidelines 147-month sentence imposed for conspiracy to possess with

intent to distribute 500 grams or more of a mixture or substance containing a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
detectable amount of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), & 846.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), Plancarte-Barrera’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




DAT/Research                               2                                    07-10568